[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Date of Sentence             January 22, 1996 Date of Application          January 29, 1996 Date Application Filed       February 7, 1996 Date of Decision             February 26, 2002
Application for review of sentence imposed by the Superior Court, Judicial District of Hartford.
Docket No. CR 91-407997.
Melvin Mitchell,           Petitioner, Pro Se.
Edward R. Narus,           Assistant State's Attorney, for the State.
Sentence Affirmed.
 BY THE DIVISION
Following a jury trial the petitioner was convicted of kidnapping (§ 53a-92 (a) (2) (A) and three counts of sexual assault, 1st
degree (§ 53a-70 (a) (1). He was sentenced to a term often years for the kidnapping and to five years on each of the three sexual assault counts. The sentences were all consecutive, for a total effective sentence of twenty-five years.
The conviction was affirmed on appeal and the factual basis is found inState v. Mitchell, 54 Conn. App. 362 (1999). The facts are:
On the evening of May 17, 1991, the victim encountered the defendant, whom she knew from the neighborhood. They had a conversation and made CT Page 5016 plans to meet that evening. A short time later, the defendant drove his truck to a place where he again met the victim, who entered the truck. The defendant drove to an auto repair shop, where he and the victim smoked a small amount of cocaine. The defendant, accompanied by the victim, then drove to a club on Albany Avenue in Hartford, where he purchased more cocaine, gave it to the victim to hold, and drove with her to his residence on Blue Hills Avenue, where he occupied a basement apartment. The defendant prepared some of the cocaine and both of them smoked it.
When the defendant asked the victim to remove her clothes, she refused and told him that she wanted to leave. The defendant became very angry and the victim was frightened. She removed her clothes and claimed that the defendant forced her to perform oral sex and penetrated her vagina with his penis without her consent. He also performed oral sex on her without her consent.
Eventually the victim escaped by running out of the apartment without her clothes. She ran across the street to an apartment building to which she was admitted after ringing several doorbells. After the victim told the woman who admitted her that she had been raped, the police were called.
The petitioner maintains that his sentence is unduly severe because he is not guilty of the offenses and, in addition, argues that the consecutive sentences for each of the three sexual assaults is inappropriate.
The State's Attorney's position is that the sentence was appropriate under the circumstances and urges the Review Division to affirm it.
The maximum penalties for the convictions was 85 years (20 years on each count of sexual assault and 25 years for the kidnapping). It is also appropriate for the sentencing court to impose a separate sentence for each sexual assault.
The petitioner has seven prior convictions which include a conviction for assault and another for threatening. In this case the victim was subjected to several hours of abuse, fear and humiliation, which ended only when she was able to run out of the apartment without clothes.
On reviewing this sentence pursuant to the standards of § 43-28 of the Practice Book, the Division concludes it is not either disproportionate nor inappropriate. It was far less than the maximum which he was facing and he received any consideration the sentencing Court could reasonably afford to him. The sentence is affirmed. CT Page 5017
/s/___________________
/s/___________________
/s/___________________
Klaczak, Norko and O'Keefe, J.s, participated in this decision.